DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 02/09/2021 has been entered.  Claims 11-14, 16-18, 21 and 23 are currently pending in the application.  Claims 16 and 23 have been previously withdrawn from consideration.  Claims 11-14, 17-18 and 21 are being treated on the merits.
Claim Objections 
Claims 16 and 23 are objected to because of the following informalities:
The status identifier of claim 16 should be "withdrawn";
The status identifier of claim 23 should be "withdrawn".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pressing elements" in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gschliesser (WO 2009/062325 A1).
	Regarding claim 11, Gschliesser discloses a take-off arm (removal arm 5; fig. 4; para. 0032) for a bale opener (bale opener 1; figs. 1, 4; para. 0030) for taking off fiber flocks from fiber bales (bale 4; figs. 1, 4; paras. 0030, 0032), the take-off arm configured to be controllably raised and lowered on the bale opener (the height of arm 5 is adjustable; figs. 1, 3-4; paras. 0030-0032), comprising: 
a housing (removal tower 2; figs. 1, 4; para. 0030, 0032); 
a take-off unit (discharge rollers 6; fig. 4; paras. 0031-0032) having an axial length (inherent feature); and 
a pressing element (a lower portion of arm 5, including roller 6, pressing on bale 4; see annotated fig. 4; Applicant has defined that the pressing element is a structure contacting the bale, therefore the pressing element of Gschliesser meets the claimed structural requirement) connected to the housing (tower 2; fig. 4) via load cells (piezo elements, strain gauges or springs; fig. 4; paras. 0020, 0036) such that a contact force of the pressing element on the fiber bales is continuously measured by the load cells (the contact pressure of the lower portion of arm 5 against the surface of the fiber bale, corresponding to the contract pressure between the lower portion of arm 5 and tower 2, is continuously measured by the load cells; fig. 4; paras. 0020, 0036); and 
wherein a height of the take-off arm on the bale opener is controlled based on the measured contact force (the height of the removal arm 5 is controlled by controller 19 corresponding to the measured contact pressure; fig. 4; paras. 0020, 0031-0032, 0036).
Gschliesser does not explicitly disclose wherein the pressing element connected to the housing via only load cells.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that load cells should be the only connecting structures between two surfaces when measuring the contact pressure between the two surfaces in order to obtain an accurate measurement.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the load cells as the only structures between arm 5 and housing 2, in order to eliminate any error and accurately measure the contact pressure between the fiber bale and the lower surface of the fiber bale in a bale opening process.
Regarding claim 18, Gschliesser discloses the take-off arm according to claim 11, and further discloses a bale opener (bale opener 1; figs. 1, 4; para. 0030) comprising the take-off arm (removal arm 5; fig. 4; para. 0032).
Claims 12-14, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gschliesser (WO 2009/062325 A1) in view of Pinto (US 5,221,053 A).
Regarding claim 12, Gschliesser discloses the take-off arm according to claim 11, and further discloses wherein the take-off unit comprises a detaching roller (discharge rollers 6; fig. 4; paras. 0031-0032).
Gschliesser does not explicitly disclose wherein the pressing element comprises a grid configured with hold-down plates, and the detaching roller having take-off teeth, wherein the grid is situated below the detaching roller, and the take-off teeth of the detaching roller engage with the fiber flocks through the grid.  However, Pinto teaches a take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65), wherein the take-off arm comprises a pressing element (grate 17 together with air-guide sheets 26 exerting pressure on bale surface 20; figs. 2-3; col. 3, ll. 18-23; col. 4, ll. 1-5, 16-21), the pressing element comprising a grid (grate 17; fig. 1; col. 2, ll. 57-65) configured with hold-down plates (two air-guide sheets 26 on the left and right sides which are capable of hold down fibers on the bale surface; figs. 2-3; col. 4, ll. 1-5, 16-21), wherein a take-off unit comprises a detaching roller having take-off teeth (milling rollers 3, 4 comprising tooth discs; figs. 2-3; col. 3, ll. 16-21), wherein the grid is situated below the detaching roller (figs. 2-3; col. 3, ll. 16-21), and the take-off teeth of the detaching roller engage with the fiber flocks through the grid (figs. 2-3; col. 3, ll. 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with wherein the pressing element comprises a grid configured with hold-down plates, and the detaching roller having take-off teeth, wherein the grid is situated below the detaching roller, and the take-off teeth of the detaching roller engage with the fiber flocks through the grid, as taught by Pinto, in order to safely accommodate a plurality of toothed discs which are able to work simultaneously to open the fiber bale thereby enhancing the opening efficiency.
Regarding claim 13, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 12, but Gschliesser does not disclose wherein the grid has a length that corresponds at least to an axial length of the detaching roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the length of the grid, to match the axial length of the detaching roller, in order to be able to utilize all the take-off teeth of the detaching roller to strip fiber flocks from the bale, thereby maximize the bale opening efficiency.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 13, but Gschliesser does not disclose wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid.  However, Pinto teaches wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid (two air-guide sheets 26 on the left and right sides; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid, as taught by Pinto, in order to hold down a sufficient area of the bale surface thereby enhancing the opening efficiency.
	Regarding claim 17, Gschliesser discloses the take-off arm according to claim 11, but Hanselmann does not disclose the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the pressing element.  However, Pinto teaches a take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65) comprising magnets (magnetic separators 34; figs. 2-3; col. 4, ll. 34-42) for separating metallic impurities from fiber bales mounted on a pressing element (air-guide sheet 26 exerting pressure on bale surface 20; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the pressing element, as taught by Pinto, in order to magnetically collect metallic particles before they enter the take-off arm, thereby preventing potential damage to the detaching roller (Pinto; col. 4, ll. 40-43).
Regarding claim 21, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 12, but Gschliesser does not disclose the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the hold-down plates.  However, Pinto teaches a take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65) comprising magnets (magnetic separators 34; figs. 2-3; col. 4, ll. 34-42) for separating metallic impurities from fiber bales mounted on hold-down plates (two air-guide sheets 26 on the left and right sides; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the hold-down plates, as taught by Pinto, in order to magnetically collect metallic particles before they enter the take-off arm, thereby preventing potential damage to the detaching roller (Pinto; col. 4, ll. 40-43).

    PNG
    media_image1.png
    731
    714
    media_image1.png
    Greyscale

Annotated Fig. 4 from WO 2009062325A1
Response to Arguments
Applicant's arguments with respect to the amended claims 11-14, 17-18 and 21 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732